Citation Nr: 1439630	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

 2.  Entitlement to service connection for a cervical strain.
 
3.  Entitlement to service connection for a bilateral knee strain.
 
4.  Entitlement to service connection for a bilateral foot strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran had active service from May 2004 to August 2007.  Personnel records show that he is a combat veteran and in receipt of the Combat Action Ribbon as well as the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Board remanded the case to the RO for additional development.  The remand directed that the Veteran be provided an opportunity to identify and submit the records of the medical providers who treated the Veteran for his disabilities and to provide him with a VA examination.  The RO sent the Veteran a letter dated in May 2012 requesting the identity and records of the medical providers who have treated him for his back, cervical spine, knees, and feet.  To date the Veteran has not responded.  In addition, a VA examination was scheduled in June 2012, but the Veteran did not report for the examination.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a rating decision in February 2014, the RO denied the claim for an increased rating for PTSD and for a total disability based upon individual unemployability.  As the Veteran has not initiated an appeal of the claim, the claim has not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from the date of notification to file a notice of disagreement to initiate an appeal of the claim.


FINDINGS OF FACT

1.  A low back disorder, diagnosed as lumbar spine muscle strain, was not present in service and is unrelated to an injury or disease or event in service.

2.  A cervical spine muscle strain was not present in service and is unrelated to an injury or disease or event in service.

3.  A bilateral knee strain was not present in service and is unrelated to an injury or disease or event in service.

4.  A bilateral foot strain was not present in service and is unrelated to an injury or disease or event in service.


CONCLUSION OF LAW

1.  The criteria for service connection for a low back disorder, diagnosed as lumbar spine muscle strain, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2013).

2.  The criteria for service connection for a cervical spine muscle strain are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2013).

3.  The criteria for service connection for a bilateral knee strain are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2013).

4.  The criteria for service connection for a bilateral foot strain are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in October 2007.  As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records and afforded the Veteran VA examination in November 2007.  

The report of the November 2007 VA examination `and opinions for low back disorder, cervical strain disorder, bilateral knee strain, and bilateral foot strain included a review of the Veteran's medical history, including service treatment records, VAMC records, an interview, and an examination of the Veteran, as well as sufficient findings and reasons to explain the diagnosis and conclusions reached.  Therefore, the Board concludes that the VA examination and opinion are adequate as to the conditions diagnosed.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Board remanded this matter in part to assist the Veteran by providing a second VA examination with an opinion as to whether any of the disabilities at issue are related to service.  The record indicates the RO scheduled the VA examination in July 2012, but the examination was cancelled by the Veteran.  There is further notation or indication from the VAMC that the Veteran stated he was withdrawing the appeal as to his claims for service connection for a low back disorder, service connection for a cervical spine disability, service connection for a bilateral knee disability, and service connection for a bilateral foot disability.  The RO attempted to follow-up with phone calls, but was unsuccessful in reaching the Veteran.  As there has not been any writing from the veteran withdrawing his appeal, 38 C.F.R. § 20.204, the Board will proceed to the merits.

The Board notes that the Veteran's service representative suggests a second remand to allow the Veteran a second chance for an examination or to clarify whether he wants to proceed with his appeal.  Despite the representative's arguments, the Veteran has provided no evidence or information to indicate that he was not timely notified of the scheduled examination or that he had good cause for not reporting for it.  VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, it may result in an adverse decision.  38 C.F.R. § 3.655.  The Board notes that the Veteran was advised not only in the remand but also by letter in May 2012 that an examination would be scheduled.  That same letter advised the Veteran of the consequences for the failure to report without good cause shown, that is, the claim may be decided on the evidence of record or denied.  The VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board thus finds that the RO met the directives of the remand and duty to assist and the claims shall be decided on the evidence of record.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Principles of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).
Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Cervical strains, lumbar spine strains, knee strains, and foot strains are not listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is competent, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts and Analysis

This appeal arises out of the Veteran's claim that his current low back disorder, cervical spine strain, bilateral knee strain, and bilateral foot strain are related to his service with the United States Marine Corps from May 2004 to August 2007. Specifically, he contends that the pain in his low back, cervical spine, knees, and feet began during his combat deployment to Iraq when he was exposed to strenuous conditions such as IEDs (improvised explosive devices), gunfire, humps, forced marches, and long patrols through Iraq which would last from 8 to 12 hours while wearing 70 pounds of gear for a little over three years. 

The October 2003 entrance examination shows normal lower extremities, feet, and spine and in the medical history the Veteran denied any back problem, foot problem, or knee problem.  

In a post-deployment assessment dated in January 2005 following his first deployment to the Iraq, the Veteran denied any joint or back pain.  He also denied any joint or back pain in the pre-deployment assessment in July 2006 before his second deployment.  

The Veteran was exposed to combat injuries in October 2006 when he received a gunshot wound to the right shoulder and subsequently developed posttraumatic stress disorder (PTSD).  The Veteran has stated that when he was hit with the gunshot, he fell backwards and hit his head, but there is no history or medical notation that he injured his spine, knees, or feet.  The first reports mention the back was not tender and he had full range of motion in the lower extremities.  

In a post-deployment assessment dated in November 2006 following the second deployment to the Iraq, the Veteran did not report any foot, knee joint, or back pain

In a March 2007 report of medical history for a medical board evaluation, the Veteran marked "yes" when asked whether he experienced a back problem as well as foot trouble and knee trouble.  However, an April 2007 examination report showed normal lower extremities, feet, and spine.  Both the medical board and the physical evaluation board found the Veteran unfit for further duty due to the development of his PTSD symptoms and there was no mention of spine/back problems, knee problems, or foot problems.  

The Veteran filed a claim for service connection for several disorders, including the low back, neck, foot, and knee pain in August 2007, immediately upon his discharge from military service.

In September 2007, the Veteran complained of back pain, right shoulder pain (where he was shot) and occasional knee pain, mostly the right knee.  The lumbar and cervical pain would increase with physical activity and there were no symptoms of shooting pain or sciatica.  The neck had full range of motion although the Veteran had limited forward flexion and limited extension with his lumbar spine.  He had good lateral flexion.  The knees were nontender and had full range of motion.

In October 2007, the Veteran reported muscle or joint pain in the back, neck, and knees.  

The following month, the Veteran had full range of motion in the extremities.  

In a VA general medical examination in November 2007.  At that time, the Veteran worked in a warehouse filling orders.  This job required frequent lifting averaging up to fifty pounds on a daily basis.  The Veteran reported daily aching in his lower back that increased with activity.  He usually did not experience symptoms sitting and a more upright posture helped relieve his pain.  He had similar but less severe symptoms in the cervical spine.  Range of motion was normal without pain and the Veteran reported it loosened him up.  The knees ached with the right worse than the left.  The range of motion was normal bilaterally and there was no instability.  The feet ached equally but had a normal appearance and there was no decrease in range of motion testing.  The lumbar spine, cervical spine, the knees, and the feet were all reported as normal in the X-ray reports.  

The VA examiner diagnosed a chronic lumbar spine strain, muscular in nature, a cervical spine muscular strain, bilateral chronic knee strain, and a bilateral foot strain.  The lumbar spine and cervical spine strains were aggravated by the Veteran's current work conditions within a warehouse facility, and the feet strains were secondary to time spent on his feet.  As to whether any diagnosis is related to service, however, the report did not offer any opinion as to whether there was a nexus between service and the diagnosed condition.  

The Board notes that the Veteran no longer works in the warehouse and for a while worked as a correctional officer in a jail but currently appears to be a college student.  He has asserted the disabilities did not begin with his employment in a warehouse, but began with his deployment to Iraq.

As noted above, personnel records show that the Veteran is a combat veteran and in receipt of the Combat Action Ribbon and the Purple Heart.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304. 

Section 1154(b) does not provide a substitute for medical nexus evidence, but rather serves only to reduce the evidentiary burden for combat veterans with respect to the submission of evidence of incurrence or aggravation of an injury or disease in service.  Kessel v. West, 13 Vet. App. 9 (1999) (en banc).  The key issue, therefore, is whether there is medical nexus evidence between what the Veteran states happened to him in service and his current lumbar strain, cervical strain, bilateral knee strain, and bilateral feet strain.  

The Board recognizes that the Veteran's evidence includes his opinions that his disabilities are the result of service.  As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of onset and how long the symptoms have been present.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms and events regarding his upper and lower back, knees, and feet in service and thereafter.

Although the Veteran is competent to describe symptoms such as pain, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007). (Explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

A diagnosis of a strain in the back or joint cannot be made by the Veteran as a lay person based on visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis or to offer an opinion on the questions of etiology.  Therefore, the Veteran's assertion or opinion that he has, for example, a lumbar spine disability and the relationship of that disability to service, including as a result of the performance of duties during service, even combat, is not competent evidence.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional. 

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms or the relationship of the disability to service, that evidence is insufficient to support the claim.

The Veteran's lay opinions that his disabilities are related to service do not establish the nexus to service by itself, but rather, are facts that someone with medical knowledge can consider as to the relationship between the disability and service.  The Board finds that there is no competent and credible medical evidence before the Board that establishes a nexus between any of the disabilities and service.   The November 2007 VA examiner never stated whether the etiology or onset of the lumbar spine strain, cervical spine strain, bilateral knee strain, or the bilateral foot strain was service, combat or otherwise.  He only stated that the Veteran's disabilities were aggravated by his employment at the time in a warehouse.

Recognizing that an opinion on nexus was lacking, the Board remanded the matter in May 2012 and the RO scheduled a new VA examination, but the Veteran cancelled the VA examination.  A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a).  The duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In this instance, the duty to assist has been frustrated by the Veteran's failure to report for a VA examination needed to produce evidence essential to his claim.  Another VA examination could have provided the information and evidence needed to establish the Veteran's entitlement to service connection for a low back disability, service connection for a cervical spine disability, service connection for a bilateral knee disability, and service connection for a bilateral foot disability.  If the Veteran believes he is entitled to service connection for these disabilities, he must at least fulfill his minimal obligation of reporting for a VA medical examination when it is scheduled.

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant, without good cause, fails to report for such examination or re-examination, the claim is decided on the evidence of record.  38 C.F.R. § 3.655.  Accordingly, the evidence does not establish the necessary element of medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  

As there is no medical evidence favorable to the claim, and the lay evidence is not competent to provide a diagnosis or etiology, the preponderance of the evidence is against the claim of service connection for a low back disorder, a cervical strain disability, a bilateral knee disability, and a bilateral foot disability, there is no doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a cervical strain is denied.

Entitlement to service connection for a bilateral knee strain is denied.
 
Entitlement to service connection for a bilateral foot strain is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


